DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Arguments
Applicant's arguments, see Remarks filed on May 16, 2022 with respect to claims 1 and 12 have been fully considered but they are not persuasive.
The Applicant argues that “because deVilliers '982 uses the freeze process to convert the photoresist of the first relief pattern into a PAG source that is insoluble in the presence of photoacid, deVilliers '982 has no need to remove the first relief pattern. Rather, the first relief pattern is maintained as a source of photoacid to be diffused into adjacent fill material to make portions of the adjacent material soluble. Thus, deVillers also fails to disclose removing the first relief pattern from the substrate such that the reversal material remains on the substrate to define a second relief pattern, the second relief pattern being an inverse pattern of the first relief pattern; as recited in claim I and similarly recited in claim 12.  The secondary reference to Lin et al. does not correct the deficiencies of deVilliers '982. Lin et al. merely discloses the use of a pattern reversal technique but does not teach or suggest that the pattern reversal composition contains a resin and a photo-acid generator, the resin being insoluble to a predetermined developer and insensitive to a photo-acid generated from the photo-acid generator. Thus, even in combination, deVilliers '982 and Lin et al. do not disclose the step of filling the first relief pattern with a reversal material and removing the first relief pattern as recited in claims 1 and 12”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The first relief pattern of deVlillers ‘982 mentioned above by the Applicant actually corresponds to the second relief pattern in rejecting claims 1 and 12 as set forth in the Office action mailed on December 16, 2021.  The first relief pattern in rejecting claims 1 and 12 as set forth in the Office action mailed on December 16, 2021 is disclosed by Lin. Lin teaches the need to fill the openings in the first relief pattern and remove the first relief pattern, which allows dark-field features to be created using bright-field lithography, providing a cost- and technology- effective alternative for making dark-field features in small features (abstract and paragraph 0005-0006).  The pattern composition containing a resin and a photo-acid generator, the resin being insoluble to a predetermined developer and insensitive to a photo-acid generated from the photo-acid generator, is taught by deVlillers ‘982 (paragraphs 0015-0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers (US20160377982) in view of Lin et al. (US20140225252).
Regarding claim 1, deVilliers discloses a method of patterning a substrate (abstract), the method comprising: forming a second relief pattern made of a material containing a resin and a photo-acid generator, the resin being insoluble to a predetermined developer, and the resin being further insensitive to a photo-acid generated from the photo-acid generator in that the resin remains insoluble to the predetermined developer when the resin is in contact with the photo-acid (pattern 111 reads on a second relief pattern, paragraphs 0015-0016 and Fig. 1A); depositing a fill material over the substrate, the fill material being in contact with the second relief pattern, and sensitive to the photo-acid generated from the photo- acid generator in that portions of the fill material that are in contact with the photo-acid become soluble to the predetermined developer (materials 120 reads on a fill material, paragraph 0018 and Fig. 3A); exposing selected portions of the second relief pattern to a first actinic radiation that causes a portion of the photo-acid generator within the selected portions of the second relief pattern to generate the photo-acid in the selected portions of the second relief pattern (paragraph 0021 and Fig. 5A); and driving the photo-acid generated in the selected portion of the second relief pattern from the selected portions of the second relief pattern into portions of the fill material through interfaces between the selected portions of the second relief pattern and the fill material, the photo-acid causing the portions of the fill material to become soluble to the predetermined developer (paragraphs 0022-0024).  
The difference between the method of deVilliers and the method as recited in the instant claim is the process used for forming the second relief pattern. DeVilliers discloses forming the second relief pattern by patterning a material layer, while the method recited in the instant claim forms the second relief pattern by generating a reverse pattern of a first relief pattern.  However, deVilliers discloses that there are many patterning options for using the method (paragraph 0035) and various additional operations may be performed (paragraph 0037).  In addition, Lin teaches that a second relief pattern can be formed by generating a reverse pattern of a first relief pattern (abstract).  In particular, Lin discloses forming a first relief pattern that including openings based on a first layer deposited over a substrate (layer 14 reads on a first layer, pattern 14’ reads on a first relief pattern, paragraphs 002 and 0023, Figs. 1A-1C); filling the openings in the first relief pattern with a reversal material (composition 22 reads on a reversal material, paragraph 0025 and Fig. 1D); removing the first relief pattern from the substrate such that the reversal material remains on the substrate to define a second relief pattern, the second relief pattern being an inverse pattern of the first relief pattern (patter 22’ reads on a second relief pattern, paragraph 0029 and Fig. 1F).  Lin further teaches that the reversal lithography approach allows dark-field features to be created using bright-field lithography, providing a cost- and technology- effective alternative for making dark-field features in small features (abstract and paragraph 0005-0006). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to form the second relief pattern by generating a reverse pattern of a first relief pattern, in order to retain good critical dimension control for small features as taught by Lin (paragraphs 0045-0046).   
Regarding claim 2, deVilliers discloses removing the portions of the fill material by using the predetermined developer so as to form a third relief pattern uncovering an underlying layer that is positioned between the substrate and the fill material (the patterned structure shown in Fig. 8A reads on a third relief pattern, paragraph 0024).
Regarding claim 3, deVilliers discloses transferring the third relief pattern into the underlying layer through an etching process (paragraph 0025).
Regarding claim 4, deVilliers discloses wherein the driving the photo-acid generated in the selected portions of the second relief pattern from the selected portions of the second relief pattern into the portions of the fill material includes diffusing the photo-acid a predetermined distance into the fill material by a diffusion process through the interfaces between the selected portions of the second relief pattern and the fill material (paragraph 0022).
Regarding claim 5, Lin discloses wherein the forming the first relief pattern includes exposing the first layer to a second actinic radiation that forms a latent pattern, and developing the latent pattern through a developer to form the first relief pattern (paragraph 0022 and Figs. 1B-1C).
Regarding claim 6, Lin discloses wherein the first layer is a layer of photoresist (paragraph 0020).
Regarding claim 7, Lin discloses wherein the filling the openings in the first relief pattern includes depositing an overburden of the reversal material and removing the overburden of the reversal material (paragraphs 0026 and 0028; Figs. 1D-1E).
Regarding claim 8, deVilliers discloses wherein the fill material is free of the photo-acid generator (paragraph 0018).
Regarding claim 9, deVilliers discloses wherein the driving the photo-acid generated in the selected portions of the second relief pattern from the selected portions of the second relief pattern into the fill material includes applying a thermally activated diffusion process to drive the photo-acid (paragraph 0023).
Regarding claim 10, deVilliers discloses wherein the thermally activated diffusion process includes heating the substrate at a predetermined temperature and for a predetermined duration (paragraph 0023).
Regarding claim 11, deVilliers discloses wherein the fill material includes a de-protection group that causes the fill material to become soluble in a presence of the photo-acid (paragraph 0018).
Regarding claim 12, deVilliers discloses a method of patterning a substrate (abstract), the method comprising: forming a second relief pattern made of a material containing a resin and a generator compound that generates a solubility- changing agent in response to exposure to an actinic radiation, the resin being insoluble to a predetermined developer, and the resin being further insensitive to the solubility- changing agent in that the resin remains insoluble to the predetermined developer when the resin is in contact with the solubility-changing agent (pattern 111 reads on a second relief pattern, paragraphs 0015-0016 and Fig. 1A); depositing a fill material on the substrate, the fill material being in contact with the second relief pattern, and sensitive to the solubility-changing agent generated from the generator compound in that portions of the fill material that are in contact with the solubility-changing agent become soluble to the predetermined developer (materials 120 reads on a fill material, paragraph 0018 and Fig. 3A); exposing selected portions of the second relief pattern to an actinic radiation that causes a portion of the generator compound within the selected portions of the second relief pattern to generate the solubility-changing agent in the selected portion of the second relief pattern (paragraph 0021 and Fig. 5A); and driving the solubility-changing agent generated in the selected portions of the second relief pattern to diffuse from the selected portions of the second relief pattern into portions of the fill material through interfaces between the selected portions of the second relief pattern and the fill material, the solubility-changing agent causing the portions of the fill material to become soluble to the predetermined developer (paragraphs 0022-0024).  
The difference between the method of deVilliers and the method as recited in the instant claim is the process used for forming the second relief pattern. DeVilliers discloses forming the second relief pattern by patterning a material layer, while the method recited in the instant claim forms the second relief pattern by generating a reverse pattern of a first relief pattern.  However, deVilliers discloses that there are many patterning options for using the method (paragraph 0035) and various additional operations may be performed (paragraph 0037).  In addition, Lin teaches that a second relief pattern can be formed by generating a reverse pattern of a first relief pattern (abstract).  In particular, Lin discloses forming a first relief pattern that including openings based on a first layer deposited over a substrate (layer 14 reads on a first layer, pattern 14’ reads on a first relief pattern, paragraphs 002 and 0023, Figs. 1A-1C); filling the openings in the first relief pattern with a reversal material (composition 22 reads on a reversal material, paragraph 0025 and Fig. 1D); removing the first relief pattern from the substrate such that the reversal material remains on the substrate to define a second relief pattern, the second relief pattern being an inverse pattern of the first relief pattern (patter 22’ reads on a second relief pattern, paragraph 0029 and Fig. 1F).  Lin further teaches that the reversal lithography approach allows dark-field features to be created using bright-field lithography, providing a cost- and technology- effective alternative for making dark-field features in small features (abstract and paragraph 0005-0006). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to form the second relief pattern by generating a reverse pattern of a first relief pattern, in order to retain good critical dimension control for small features as taught by Lin (paragraphs 0045-0046).   
Regarding claim 13, deVilliers discloses wherein the solubility-changing agent includes a photo- acid (claim 15).
Regarding claim 14, deVilliers discloses wherein the solubility-changing agent includes a photo destructive base (claim 16).
Regarding claim 15, deVilliers discloses wherein the generator compound is a photo acid generator (PAG) that generates the photo-acid in response to exposure to the actinic radiation (claim 15).
Regarding claim 16, deVilliers discloses wherein the generator compound is a photo destructive base generator that generates the photo destructive base in response to exposure to the actinic radiation (claim 16).
Regarding claim 17, deVilliers discloses wherein the driving the solubility-changing agent generated in the selected portions of the second relief pattern to diffuse from the selected portions of the second relief pattern into the portions of the fill material includes applying a thermally activated diffusion process by controlling an average diffusion length of the solubility-changing agent (paragraph 0023).
Regarding claim 20, deVilliers discloses wherein the fill material is free of the generator compound (paragraph 0018).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over deVilliers (US20160377982, hereinafter ‘982) in view of Lin et al. (US20140225252, hereinafter ‘252) as applied to claim 12 above, and further in view of deVilliers (US20150294878, hereinafter ‘878).
Regarding claim 18, ‘982 in view of ‘252 is silent about wherein the generator compound includes a thermal acid generator (TAG).  However, ‘982 discloses that the generator is a photo acid generator used as a solubility-changing agent (PAG, paragraphs 0016 and 0023).  In addition, ‘878 teaches that a photo acid generator used as a solubility-changing agent can be a thermal acid generator (TAG, paragraph 0038). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known photo acid generator used as a solubility-changing agent such as a thermal acid generator (temperature acid generator, TAG) as taught by ‘878 (paragraph 0038), in the method of ‘982 in view of ‘252, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over deVilliers (US20160377982, hereinafter ‘982) in view of Lin et al. (US20140225252, hereinafter ‘252) and deVilliers (US20150294878, hereinafter ‘878) as applied to claim 18 above, and further in view of Allen et al. (US20130260313, hereinafter ‘313).
Regarding claim 19, ‘982 in view of ‘252 and ‘878 is silent about wherein the thermal acid generator comprises sulfonate esters that are derived from oximes, imides and benzyl alcohols.  However, ‘313 teaches that sulfonate esters derived from imides are exemplary thermal acid generators (paragraph 0141). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use known thermal acid generators such as sulfonate esters derived from imides as taught by ‘’313 (paragraph 0141), in the method of ‘982 in view of ‘252 and ‘878, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713